Citation Nr: 0824317	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk



INTRODUCTION

The veteran had active service from August 1945 to May 1947, 
and from October 1962 to November 1962.  He died on August 
[redacted], 1990.  The appellant is the widow of the veteran.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma denied the benefit sought.  

In her November 2006 substantive appeal (Form 9), the 
appellant requested a videoconference hearing at the VA RO in 
Muskogee, Oklahoma.  In a March 2008 letter, she was notified 
that her hearing had been scheduled for April 25, 2008, but 
she failed to appear for the proceeding and has not provided 
an explanation for her absence or requested to reschedule the 
hearing.  So her hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d) (2007).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

According to the certificate of death, the veteran died on 
August [redacted], 1990 as a result of a myocardial infarction 
resulting from atherosclerotic heart disease.  Another 
condition listed as a significant contributor to the 
veteran's demise is carcinoma of the thyroid.  

In August 1990, the veteran underwent a modified radical 
right dissection.  He died during the surgery.  Throughout 
the current appeal, the appellant has contended that the 
veteran's blood pressure was too high prior to the surgery 
and that, despite being aware of this fact, VA physicians 
performed the operation anyway.  In particular, the appellant 
maintains that the VA physician were negligent in performing 
the surgery in light of the veteran's hypertension.  

The veteran was admitted to the VA Medical Center on August 
[redacted], 1990 for his surgery.  At that time, his medical history 
included hypertension, gout, and a thyroidectomy in 1989.  On 
August [redacted], 1990, the veteran had blood pressure readings of 
148/92 (at 11:00 a.m.) and 130/90 (at 5:00 p.m.).  On 
August [redacted], his blood pressure readings were as follows: 
150/100, 160/95, and 130/100.  

At 5:15 a.m. on August [redacted](the day of the veteran's surgery), 
the veteran's blood pressure was 170/104 when lying down and 
170/110 when sitting.  He was given Valium, Zantac, and 
Captapril.  At 6 a.m., his blood pressure was 140/86.  At 7 
a.m. (1 hour before his surgery), his blood pressure was 
140/88.  He was given Phenergan and Robenol.  

On August 16th prior to the operation, the surgical procedure 
(including the possible complications and risks) were 
verbally explained to the veteran and the appellant.  The 
veteran signed an informed consent form, stating he 
understood the surgery, including its risks and 
complications.  

Medical reports from the surgery indicate that the neck 
dissection went well.  During the surgery, the veteran was 
given the following medications: Precononide, Epinephrine, Na 
Bicarb, Lidocaine, Dopamine, Isuprel, and Bretylium.  

However, following the removal of the mass from the veteran's 
neck and while the veteran's skin was being closed, the 
veteran suffered several premature ventricular contraction 
(PVCs).  He was immediately given 50 mg. of Lidocaine by the 
anesthesiologist but then had a ventricular tachycardia (V-
tach) without any pulses.  The veteran was then given a pre-
cardiac massage, and cardiopulmonary resuscitation (CPR) was 
started.  A Code Blue was then called.  During the Code, the 
veteran converted from a V-tach to a ventricular fibrillation 
(V-fib).  The following medications were given: Lidocaine, 
Bretylium, and Procainamide.  Repeated attempts were made to 
defibrillate the patient with 360 watt seconds jolts.  After 
45 minutes without success, the Code was terminated, and the 
veteran died shortly thereafter.  During the Code, three 
courses of medications were given by the anesthesiologist.  
According to an operating report, surgeons concluded that 
there were "[n]o other extenuating circumstances [that] had 
led to the patient's death that could be surmised."  

Additional surgical reports reflect variations in the 
veteran's blood pressure during the surgery.  Significantly, 
however, the claims folder contains no medical opinion 
addressing the etiology of the veteran's demise.  As such, 
the Board finds that a remand of the appellant's claim is 
necessary to accord the RO, through the AMC, an opportunity 
to procure such a medical opinion.  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The appellant should be given an 
opportunity to submit an additional 
argument, evidence, or information that 
she may have that is pertinent to her 
claim.  

2.  The veteran's claims folder should 
be referred to a VA cardiologist to 
determine the etiology of the veteran's 
demise.  The claims folder must be made 
available to the specialist in 
conjunction with the examination.  

Upon reviewing the claims folder, the 
specialist should discuss whether any 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in the furnishing of the neck surgery 
on August [redacted], 1990 caused the 
veteran's demise.  In particular, the 
specialist should address VA's decision 
to perform the surgery in light of the 
veteran's hypertension as well as the 
procedures performed and medication 
given during the operation.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  If the 
decision remains in any way adverse to 
the appellant, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


